          Case 3:19-mj-00099-RWT Document 1 Filed 08/29/19 Page 1 of 1 PageID #: 1


AO 91 (Rev. 11/Il) Criminal Complaint
                                                                                                                     !! LE E
                                     UNITED            STATES         DIsTRIcT           COURT


                                                                   for the                                          AUG 29 2019
                                                 Northern District of West Virginia                         U,S DISTRICT COURT..wVND
                                                                                                             MPRTlNSBURG, WV 25401
                  United States of America
                             v.                                       )
                                                                      )       CaseNo.     .
                                                                                                  (tl kS’
                                                                      )
                                                                      )
                     Elizabeth Jo Shirley                             )
                                                                      )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           July 19, 2019 August 13, 2019
                                                   -                         in the county of         Berkeley County        in the
     Northern          District of         West Virginia       ,   the defendant(s) violated:

               Code Section                                                     Offense Descrzption
18, United States Code, 1204                    International Parental Kidnapping




         This criminal complaint is based on these facts:
See attached Affidavit (incorporated by reference).




         iJ’   Continued on the attached sheet.



                                                                                        lai ant’s signature

                                                                                         David Rauser, FBI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:               ‘‘
                                                                             e’signtztre

City and state:                         Martinsburg, WV                        Robert W. Trumble, United States Magistrate Judge
                                                                                                Printed name and title
